MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Feb 28 2019, 10:02 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Matthew W. Anglemeyer                                    Attorney General of Indiana
Marion County Public Defender Agency
                                                         Marjorie Lawyer-Smith
Appellate Division                                       Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Roberts,                                          February 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1184
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Christina R. Klineman, Judge

                                                         The Honorable
                                                         Marshelle Dawkins Broadwell,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G17-1712-F6-47049



Kirsch, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019             Page 1 of 7
[1]   Jeremy Roberts (“Roberts”) appeals his conviction for Level 6 felony invasion

      of privacy,1 raising the following issue: whether the State presented sufficient

      evidence to prove that Roberts had a prior unrelated conviction for invasion of

      privacy, which was necessary to support a Level 6 felony invasion of privacy

      sentence enhancement.


[2]   We affirm.


                                     Facts and Procedural History
[3]   On December 5, 2017, the State charged Roberts with a two-part information,

      alleging: (1) invasion of privacy as a Class A misdemeanor for violating a

      protective order issued under Indiana Code chapter 34-26-5; and (2) a Level 6

      felony enhancement of invasion of privacy based on a prior unrelated invasion

      of privacy conviction. The trial court conducted a bifurcated jury trial on April

      12, 2018, and in the first phase, the jury found Roberts guilty of Class A

      misdemeanor invasion of privacy.


[4]   During the enhancement phase of trial, the State offered three exhibits. State’s

      Exhibits 7 and 9 were admitted without objection. Exhibit 7 was a card with

      Roberts’s thumbprint, which had been created for the bifurcated trial. State’s

      Ex. 7; Tr. Vol. II at 198-99. Exhibit 9 was comprised of the arrest sheet,

      charging information, and sentencing order for “Jeremy Richard Roberts,” all




      1
          See Ind. Code § 35-46-1-15.1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019   Page 2 of 7
      of which pertained to an invasion of privacy offense committed on December

      13, 2013, in cause number 48C01-1402-CM-323 (“Cause No. 323”). State’s Ex.

      9; Tr. Vol. II at 194.


[5]   Roberts, however, did object to the admission of State’s Exhibit 8, which was a

      five-page exhibit2 containing: (1) a cover letter from the custodian of records for

      the Indiana State Police; (2) three fingerprint cards for Roberts, which were

      prepared in 2013; and (3) a card reflecting that Roberts’s fingerprints had been

      prepared on December 13, 2013 in connection with his arrest for invasion of

      privacy committed that same day. While Roberts admitted that his fingerprints

      were taken on December 13, 2013, the same day the invasion of privacy offense

      was committed, Roberts argued that there was nothing to connect the 2013

      fingerprints in Exhibit 8 to Exhibit 9’s 2013 arrest sheet, charging information,

      and sentencing order for Cause No. 323. Tr. Vol. II at 184-86.


[6]   The State countered that Exhibit 8 contained not only the fingerprint cards but

      also “the date of arrest and the charge of invasion of privacy.” Id. at 186. The

      State maintained that the “link . . . is that the date of the arrest and the charge

      will match our charging information and his name as well.” Id. Agreeing with

      the State, the trial court overruled Roberts’s objection and admitted Exhibit 8,




      2
       In his reply brief, Roberts contends that State’s Exhibit 8 is only three pages long. Appellant’s Reply Br. at 4.
      The copy of State’s Exhibit 8 in the record before us is five pages long.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019                      Page 3 of 7
      concluding that the evidence “goes to weight and it’s going to be an argument

      for the trier of fact.” Id.


[7]   A fingerprint examiner testified that Roberts’s fingerprint, which was taken on

      the day of the 2018 trial, matched the 2013 fingerprint card in Exhibit 8. Based

      on this evidence, the jury found Roberts guilty of the Level 6 felony

      enhancement. On April 26, 2018, the trial court sentenced Roberts to two and

      one-half years executed in the Indiana Department of Correction. He now

      appeals the felony conviction.


                                     Discussion and Decision
[8]   Roberts contends that the evidence was insufficient to sustain his conviction for

      Level 6 felony invasion of privacy. When reviewing sufficiency of the evidence

      claims, we do not reweigh the evidence or judge the credibility of the witnesses.

      Ericksen v. State, 68 N.E.3d 597, 600 (Ind. Ct. App. 2017), trans. denied.

      “Rather, we look to the evidence and reasonable inferences drawn therefrom

      that support the verdict and will affirm the conviction if there is probative

      evidence from which a reasonable jury could have found the defendant guilty

      beyond a reasonable doubt.” Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002).


[9]   Roberts was found guilty of invasion of privacy as a Level 6 felony, which is

      defined in relevant part as:


              (a) A person who knowingly or intentionally violates:




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019   Page 4 of 7
               (1) a protective order to prevent domestic or family violence
               issued under IC 34-26-5 (or, if the order involved a family or
               household member, under IC 34-26-2 or IC 34-4-5.1-5 before
               their repeal);


               ....


               commits invasion of privacy, a Class A misdemeanor. However,
               the offense is a Level 6 felony if the person has a prior unrelated
               conviction for an offense under this subsection.


       Ind. Code § 35-46-1-15.1 (footnote omitted). Roberts does not challenge the

       phase one verdict of the jury, which found him guilty of invasion of privacy.

       Instead, he contends that the evidence presented by the State in phase two was

       insufficient to prove a prior unrelated conviction to support the Level 6 felony

       enhancement. Appellant’s Br. at 8.


[10]   During the second part of the bifurcated trial, the State admitted into evidence

       Exhibits 7 and 9. Exhibit 7 was a card with Roberts’s fingerprint taken on the

       day of the 2018 trial. Exhibit 9 was the arrest sheet, charging information, and

       sentencing order pertaining to Cause No. 323. That charging information

       alleged that “Jeremy Richard Roberts” had committed Class A misdemeanor

       invasion of privacy for having violated a no contact order issued as a condition

       of pre-trial release. State’s Ex. 9. Cause No. 323’s information and arrest sheet

       referenced that the defendant was born May 26, 1980, the offense was invasion

       of privacy, the offense was committed on December 13, 2013, and Officer

       Joshua Blake was the arresting officer. Id. The sentencing order reflected that


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019   Page 5 of 7
       Roberts was convicted and sentenced in January 2016 to an executed sentence

       of 365 days.


[11]   To establish that Cause No. 323 was a prior offense, the State had to prove that

       Roberts is the same person who was convicted in 2013 for invasion of privacy

       under Cause No. 323. To establish this link, the State introduced Exhibit 8,3 a

       five-page exhibit that contained fingerprint cards authenticated by the Indiana

       State Police. The first page of Exhibit 8 was a cover letter from the Indiana

       State Police custodian of criminal history records providing, “Enclosed are

       copies of the fingerprints and palm prints for date of arrest 12/13/2013 only

       reference [sic] subject JEREMY RICHARD ROBERTS, date of birth

       05/26/1980, with file number IN1088395.” State’s Ex. 8 (emphasis in original).

       Pages two, four, and five of Exhibit 8 depicted Roberts’s fingerprints and palm

       prints from both of his hands. During the phase two hearing, a fingerprint

       examiner testified that Roberts’s fingerprint taken on the day of the 2018 trial

       matched the 2013 fingerprint cards. Tr. Vol. II at 201-02. Page three of that

       exhibit set forth that Roberts’s fingerprints were obtained in connection with the

       offense of invasion of privacy, committed on December 13, 2013. State’s Ex. 8.

       The second page of Exhibit 8 also indicated that Officer Blake was the arresting

       officer.




       3
        State’s Exhibit 8 was admitted over Roberts’s objection; however, he does not challenge on appeal the
       admission of that evidence.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019                Page 6 of 7
[12]   On appeal, Roberts argues that this was insufficient evidence for the jury to find

       that he had a prior conviction. We disagree. Roberts acknowledges that the

       fingerprints on the 2013 cards of Exhibit 8 are his. Appellant’s App. at 10. The

       identifying characteristics that the 2013 print cards of Exhibit 8 share with

       Exhibit 9’s arrest sheet, charging information, and sentencing order are

       Roberts’s name, Roberts’s date of birth, that the offense was invasion of

       privacy, the date of the offense, the date of arrest, and the arresting officer.

       Notwithstanding Roberts’s argument to the contrary, it is not probable or

       realistic that he was arrested two different times on December 13, 2013, by the

       same officer for committing two separate acts of invasion of privacy on the

       same day. Instead, the reasonable inference to be drawn from the evidence is

       that the 2013 fingerprint cards were created as a result of the same arrest that

       resulted in the conviction in Cause No. 323. Roberts’s challenge to the

       sufficiency of the evidence is effectively a request that we reweigh the evidence,

       which we will not do. See Stewart, 768 N.E.2d at 435 (“We do not reweigh the

       evidence or assess the credibility of witnesses.”). Here, the evidence was

       sufficient to establish that Roberts had a prior invasion of privacy conviction

       that supports the enhancement of his current conviction from a Class A

       misdemeanor to a Level 6 felony.


[13]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1184 | February 28, 2019   Page 7 of 7